DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 1/25/21 have been received and entered in the application. 
Claims 1-5, 8-13, 45 and 48 are currently pending and examined on the merits. 
Claim 1 is currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-13, 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al., US Publication No. 2011/0250585 (cited on 892 dated 8/29/19, hereinafter Ingber). 
Ingber discloses systems and methods for culturing cells in a microfluidic device containing a porous membrane to mimic native tissues and organs (Abstract, para 37). The microfluidic device is composed of a central microchannel which is divided into at least two channels by a membrane (para 66, 88, Fig. 2; Ingber alternately refers to the central microchannel as a chamber. See e.g., claim 1). The 
Any suitable cells from a multicellular organism, including a human, may be cultured in the disclosed device (para 47). Suitable cells include, epithelial cells, endothelial cells, fibroblasts, and tumor cells (para 43, 49, 125, 132-145, 152, 168). Immune cells, such as natural killer cells, B cells, and T cells, may also be included to determine the effects of the immune cells on the tissue culture system, such as for study of immune cells in a cancer mimetic (para 21, 140, 155). Different cell types may be cultured on opposing sides of the porous membrane (para 47). In some embodiments, different cell types may be mixed on the same side of the membrane to create co-culture systems without membrane separation (para 47). The cells may be combined with any other cell type known to those skilled in the art (para 125, 132-145, 152). In one embodiment, one side of the membrane is coated with endothelial cells, and the other with epithelial cells (para 152). Ingber also discloses an embodiment in which one surface is coated with endothelial cells, the other side coated with stromal cells and layered with tumor cells (para 168, Fig. 7). 
Ingber discloses that the device may be used for many applications such as, assessing the efficacy of anti-cancer therapeutics or other agents (para 44, 48). In some embodiments, cell morphology, differentiation, proliferation, metabolic activity, and apoptosis may be evaluated (para 44, 50). Specifically, the device may be used to model tumorigenesis and growth characteristics of cancer cells in response to anti-cancer therapeutics (para 52). 
Ingber does not disclose that one side of the membrane may contain endothelial cells cultured thereon, with fibroblasts layered with epithelial, and tumor cells on the other. However, Ingber explicitly states that in one embodiment, one side of the membrane is coated with endothelial cells, and the other with epithelial cells (para 152). Ingber also states that different cell types may be mixed on the same side of the membrane to create co-culture systems without membrane separation, and that the various 
Ingber does not explicitly disclose that the stromal cells (e.g., fibroblasts) may be derived from a tumor-free sample. However, cells may be derived from either a tumor-free or a tumor-bearing tissue sample. It would be obvious to one of ordinary skill in the art to try utilizing a tumor-free tissue as one of a finite number of identified tissue sources, with the predictable result that stromal cells could be isolated and utilized in the device. 
Ingber does not disclose that the tumor cells may be obtained from a biopsy. However, tumor cells may be obtained from either biopsies or tumor cell lines. It would be obvious to one of ordinary skill in the art to try utilizing tumor cells obtained from a biopsy as one of a finite number of identified tissue sources, with the predictable result that tumor cells could be isolated and utilized in the device.
Ingber does not explicitly disclose that the system may be used to determine tumor cell death caused by immune cells in the system. However, Ingber states that the effects of immune cells in the system may be determined (para 140; “to determine effects of the immune cells in the tissue culture system”). Ingber also discloses that the device may be used for “assessing the efficacy of anti-cancer therapeutics” or other agents (para 44, 48), that “cell morphology, differentiation… growth, apoptosis, and the like” may be evaluated (para 50), and that the “effect of various drugs on different types of cells… may be assessed” (para 50). Specifically, the device may be used to model tumorigenesis and “growth characteristics of cancer cells” in response to anti-cancer therapeutics (para 52). Therefore, there is a suggestion present in Ingber that effects of immune cells, including directed apoptosis of cancer cells, may be evaluated using the systems and methods of Ingber. 

Response to Arguments
Applicant’s arguments dated 1/25/21 have been fully considered but are not persuasive as explained in detail below.  
Claims 1-5, 8-13, 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber.
Applicant argues that Ingber fails to disclose or suggest detecting tumor cell death caused by immune cells in the system (Response p5-6). 
In response, the examiner respectfully disagrees. Ingber explicitly states that the effects of immune cells in the system may be evaluated (para 140). Ingber also discloses that the effects of various drugs on different cell types may be assessed (para 50). Therefore, there is a suggestion present that the effects of anti-cancer therapeutics on immune cells could be evaluated, including whether directed apoptosis of cancer cells occurs.  
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA D JOHNSON/Primary Examiner, Art Unit 1632